NO. COA14-89

                      NORTH CAROLINA COURT OF APPEALS

                               Filed:     1 July 2014


IN THE MATTER OF:                            Buncombe County
                                             No. 11 JT 259
N.T.U.,
Minor Child.




     Appeal    by    respondent    from    judgment     entered          25   September

2013 by Judge Ward D. Scott in Buncombe County District Court.

Heard in the Court of Appeals 11 June 2014.


     Hanna Frost Honeycutt for petitioner-appellee                              Buncombe
     County Department of Social Services.

     Amanda Armstrong for guardian ad litem.

     Jeffrey L. Miller for respondent-appellant.


     DAVIS, Judge.


     N.U.     (“Respondent”)       appeals     from      the        trial       court’s

termination    of    her      parental    rights   as    to        her    son     N.T.U.

(“Nathan”).1     On appeal, Respondent argues that (1) the trial

court   lacked      subject     matter    jurisdiction        to     terminate      her

parental rights as to Nathan; and (2) there was insufficient


1
  The pseudonym “Nathan” is used throughout this opinion to
protect the privacy of the minor child and for ease of reading.
N.C.R. App. P. 3.1(b).
                                        -2-
evidence    to   support     either    of     the    trial   court’s   bases     for

terminating      her    parental     rights.        After    careful   review,      we

affirm.

                              Factual Background

    Nathan was born to Respondent and Z.R.2 in September of 2010

in Greenville, South Carolina.              Nathan lived in South Carolina

with Respondent until 21 September 2011.

    On 21 September 2011, the Buncombe County Department of

Social    Services     (“DSS”)     received    a    Child    Protective   Services

report alleging that officers of the Asheville Police Department

had arrested Respondent in connection with a bank robbery and

homicide that had occurred in South Carolina earlier that day.

Respondent    was      apprehended    by    law     enforcement    officers    at    a

motel in Asheville.         Nathan, who was one year old at the time,

was with Respondent at the motel.                  Respondent was taken to the

Buncombe County Jail.

    The following day, DSS filed a juvenile petition alleging

that Nathan was a neglected and dependent juvenile and obtained

nonsecure custody of Nathan that same day.                        On 27 September

2011, a seven-day hearing was held on the nonsecure                        custody



2
  Nathan’s father, Z.R., did not appeal from the trial court’s
order terminating his parental rights and, therefore, is not a
party to this appeal.
                                      -3-
order.      Following the hearing, the trial court entered an order

on 14 October 2011 continuing nonsecure custody with DSS.                      In

its 14 October 2011 order and in a subsequent order entered 29

November 2011 continuing nonsecure custody with DSS, the trial

court acknowledged that South Carolina was Nathan’s home state

but   that    the    Buncombe    County    District     Court     had   “temporary

emergency     jurisdiction      pursuant    to    the   Uniform    Child   Custody

Jurisdiction and Enforcement Act” (“UCCJEA”).

      On 1 December 2011, the trial court held an adjudication

hearing and, with the consent of Respondent, adjudicated Nathan

to be a neglected and dependent juvenile.                     In its order, the

trial court once again found that although South Carolina was

Nathan’s home state, the trial court had temporary emergency

jurisdiction under the UCCJEA.              The trial court ordered that

Nathan remain in the custody of DSS.

      The    trial     court    conducted        permanency     planning    review

hearings during the course of the next year.                    By order entered

16 October 2012, the court set a permanent plan of guardianship

with a concurrent plan of adoption for Nathan.                      On 12 April

2013, DSS filed a petition to terminate Respondent’s parental

rights as to Nathan.       The termination of parental rights hearing

was held on 24 July and 14 August 2013, and on 25 September
                                     -4-
2013, the trial court entered an order terminating Respondent’s

parental rights     on the grounds of neglect and incapacity to

provide proper care and supervision.          Respondent filed a timely

notice of appeal.

                                Analysis

I. Subject Matter Jurisdiction

    Respondent      first   contends    the   Buncombe     County    District

Court   lacked   subject    matter     jurisdiction   to    terminate     her

parental rights.    We disagree.

    “Subject matter jurisdiction refers to the power of the

court to deal with the kind of action in question.”                 Harris v.

Pembaur, 84 N.C. App. 666, 667, 353 S.E.2d 673, 675 (1987).               The

issue of subject matter jurisdiction may be raised for the first

time on appeal.      In re H.L.A.D., 184 N.C. App. 381, 385, 646

S.E.2d 425, 429 (2007), aff’d per curiam, 362 N.C. 170, 655

S.E.2d 712 (2008).     Whether a court possesses jurisdiction is a

question of law reviewable de novo on appeal.            In re K.U.-S.G.,

208 N.C. App. 128, 131, 702 S.E.2d 103, 105 (2010).

    “In matters arising under the Juvenile Code, the court’s

subject matter jurisdiction is established by statute.”                In re

K.J.L., 363 N.C. 343, 345, 677 S.E.2d 835, 837 (2009).                    The
                                        -5-
jurisdictional statute governing actions to terminate parental

rights is N.C. Gen. Stat. § 7B-1101, which provides as follows:

              The court shall have exclusive original
              jurisdiction to hear and determine any
              petition or motion relating to termination
              of parental rights to any juvenile who
              resides in, is found in, or is in the legal
              or actual custody of a county department of
              social services or licensed child-placing
              agency in the district at the time of filing
              of the petition or motion.   The court shall
              have jurisdiction to terminate the parental
              rights of any parent irrespective of the age
              of the parent.       Provided, that before
              exercising jurisdiction under this Article,
              the   court   shall   find   that   it   has
              jurisdiction   to   make   a   child-custody
              determination under the provisions of G.S.
              50A-201, 50A-203, or 50A-204.     The court
              shall have jurisdiction to terminate the
              parental rights of any parent irrespective
              of the state of residence of the parent.
              Provided,     that     before     exercising
              jurisdiction under this Article regarding
              the parental rights of a nonresident parent,
              the   court   shall   find   that   it   has
              jurisdiction   to   make   a   child-custody
              determination under the provisions of G.S.
              50A-201 or G.S. 50A-203, without regard to
              G.S. 50A-204 and that process was served on
              the nonresident parent pursuant to G.S. 7B-
              1106. . . .

N.C. Gen. Stat. § 7B-1101 (2013) (emphasis added).

     The above-referenced statutes listed in N.C. Gen. Stat. §

7B-1101      are   all     provisions   of    the    UCCJEA,    which   defines   a

“child-custody determination” as “a judgment, decree, or other

order   of    a    court    providing   for    the    legal    custody,   physical
                                 -6-
custody, or visitation with respect to a child.”            N.C. Gen.

Stat. § 50A-102(3) (2013).      The jurisdictional requirements of

the UCCJEA apply to proceedings for the termination of parental

rights.    In re N.R.M., 165 N.C. App. 294, 298, 598 S.E.2d 147,

149 (2004).      Pursuant to N.C. Gen. Stat. § 7B-1101, the trial

court     must   have   jurisdiction     to   make   a   child-custody

determination under the provisions of N.C. Gen. Stat. § 50A-201

or N.C. Gen. Stat. § 50A-203 in order to terminate the parental

rights of a nonresident parent.        See N.C. Gen. Stat. § 7B-1101;

K.U.-S.G., 208 N.C. App. at 132, 702 S.E.2d at 106.

    N.C. Gen. Stat. § 50A-203 pertains only to the modification

of a custody order previously entered by another state.        In the

present case, no other state has ever entered a custody order as

to Nathan and, therefore, N.C. Gen. Stat. § 50A-203 does not

apply here.      Accordingly, we must determine whether the trial

court had jurisdiction to terminate Respondent’s rights pursuant

to N.C. Gen. Stat. § 50A-201.

    N.C. Gen. Stat. § 50A-201 provides:

            (a) Except as otherwise provided in G.S.
            50A-204,   a   court  of   this State has
            jurisdiction to make an initial child-
            custody determination only if:

                 (1) This State is the home state of the
                 child on the date of the commencement
                 of the proceeding, or was the home
                          -7-
    state of the child within six months
    before   the    commencement   of   the
    proceeding, and the child is absent
    from this State but a parent or person
    acting as a parent continues to live in
    this State;

    (2) A court of another state does not
    have   jurisdiction under  subdivision
    (1), or a court of the home state of
    the child has declined to exercise
    jurisdiction on the ground that this
    State is the more appropriate forum
    under G.S. 50A-207 or G.S. 50A-208,
    and:

          a.     The child and the child's
                 parents, or the child and at
                 least one parent or a person
                 acting as a parent, have a
                 significant   connection with
                 this State other than mere
                 physical presence; and

          b.     Substantial      evidence      is
                 available    in    this     State
                 concerning the child's      care,
                 protection,     training,     and
                 personal relationships;

    (3) All   courts   having    jurisdiction
    under subdivision (1) or (2) have
    declined to exercise jurisdiction on
    the ground that a court of this State
    is   the  more   appropriate   forum   to
    determine the custody of the child
    under G.S. 50A-207 or G.S. 50A-208; or

    (4) No court of any other state would
    have jurisdiction under the criteria
    specified in subdivision (1), (2), or
    (3).

(b) Subsection      (a)     is   the   exclusive
                                      -8-
            jurisdictional basis for making a child-
            custody determination by a court of this
            State.

            (c) Physical   presence   of,  or   personal
            jurisdiction over, a party or a child is not
            necessary or sufficient to make a child-
            custody determination.

N.C. Gen. Stat. § 50A-201 (2013).

    Respondent contends that the trial court could not have

properly exercised jurisdiction to terminate her parental rights

pursuant to N.C. Gen. Stat. § 50A-201 because it never actually

possessed    any    jurisdiction     over   the   custody    of   Nathan.     We

disagree.

    The     trial   court    noted   that   it    was   exercising    temporary

emergency jurisdiction over Nathan pursuant to N.C. Gen. Stat. §

50A-204(a) when it first entered the initial nonsecure custody

orders.     N.C. Gen. Stat. § 50A-204 allows a North Carolina court

to exercise temporary emergency jurisdiction “if the child is

present in this State and the child has been abandoned or it is

necessary in an emergency to protect the child because the child

. . . is subjected to or threatened with mistreatment or abuse.”

N.C. Gen. Stat. § 50A-204(a) (2013).

    Respondent argues that the trial court acted without proper

temporary    emergency      jurisdiction    because     it   failed   to    make

findings that Nathan was abandoned or that it was necessary to
                                         -9-
exercise    jurisdiction         to   protect    Nathan    from    mistreatment      or

abuse.      However, we      have previously           held that the          statutory

bases for jurisdiction set forth in the UCCJEA do not require a

trial     court    to     make    specific      findings      of   fact       regarding

jurisdiction and that N.C. Gen. Stat. § 50A-204 “states only

that certain circumstances must exist, not that the court [must]

specifically make findings to that effect . . . .”                               In re

E.X.J.,    191    N.C.    App.    34,   40,     662    S.E.2d    24,   27-28     (2008)

(citation and quotation marks omitted), aff’d per curiam, 363

N.C. 9, 672 S.E.2d 19 (2009).

       As such, we conclude that the trial court properly entered

the initial nonsecure custody orders pursuant to its temporary

emergency jurisdiction because the particular circumstances in

this    case    supported    emergency       jurisdiction.         When    the   trial

court entered its 14 October 2011 order continuing nonsecure

custody with DSS, Nathan was present in the State and — due to

his mother’s arrest and subsequent incarceration — left without

supervision or any provision for his care.                    See N.C. Gen. Stat.

§ 50A-102(1) (defining “abandoned” as “left without provision

for reasonable and necessary care or supervision”).                       Indeed, the

juvenile petition alleged, and the trial court found, that DSS

needed     to    assume    custody      of    Nathan     at     that   time     because
                                         -10-
Respondent      would     be   unable    to    provide      care   for    him       and   the

individual she recommended as a kinship placement had pending

criminal    charges,       including     sexual      offenses      against      a    child.

Thus, we believe the trial court correctly treated Nathan as

having     been    abandoned      and     that       its     initial     assertion        of

jurisdiction was proper under N.C. Gen. Stat. § 50A-204.

    Therefore, having determined that the trial court properly

exercised temporary emergency jurisdiction over the custody of

Nathan initially, the sole remaining question is whether the

trial court had jurisdiction under N.C. Gen. Stat. § 50A-201 at

the time it terminated Respondent’s parental rights.                                Neither

before    nor     after    the   trial    court’s          entry   of    the    nonsecure

custody     orders        have   there        been    any      custody     proceedings

instituted, or custody orders entered, in any state other than

North Carolina.           Nathan has lived in North Carolina with his

foster parents since September 2011.                   Therefore, guided by our

decision in E.X.J., 191 N.C. App. 34, 662 S.E.2d 24, we conclude

that North Carolina became Nathan’s home state such that the

trial court possessed             jurisdiction to terminate Respondent’s

parental rights pursuant to N.C. Gen. Stat. § 50A-201(a).

    In E.X.J., we held that the trial court properly exercised

temporary emergency jurisdiction over the juveniles at issue in
                                            -11-
that case in initially placing them with the Rutherford County

Department     of    Social     Services        (“the    Department”)         because    the

respondent-mother had traveled from Alabama to North Carolina

with the children and then left them with the Department because

she felt she was unable to care for them.                            Id. at 39-40, 662

S.E.2d   at    27.      After       the    Department      obtained          custody,   the

children remained in North Carolina with a parent (or a person

acting    as   a     parent)       for     at    least    six       months    before    the

Department filed the petition to terminate parental rights and

no custody orders were entered in any other state during that

time.    Id. at 43, 662 S.E.2d at 29.                    Consequently, this Court

concluded that North Carolina had become the juveniles’ home

state    for   purposes       of    N.C.       Gen.   Stat.     §    50A-201     and    that

jurisdiction        therefore      existed       to   terminate       parental    rights.

Id.; see N.C. Gen. Stat. § 50A-102(7) (defining “home state” as

“the state in which a child lived with a parent or a person

acting    as   a     parent        for    at    least    six        consecutive    months

immediately         before     the        commencement        of      a      child-custody

proceeding”).

    The same is true in the present case.                           Nathan has resided

in North Carolina with persons acting as parents (his foster

parents) since September 2011.                  No custody proceedings have been
                                           -12-
instituted or custody orders entered in another state during

this time — or, indeed, at any time.                             Accordingly, when DSS

filed the petition seeking termination of Respondent’s parental

rights on 12 April 2013, North Carolina had become Nathan’s home

state and the trial court had jurisdiction under N.C. Gen. Stat.

§ 50-201(a) to enter its order terminating Respondent’s parental

rights.

II. Grounds for Termination of Parental Rights

      Having determined that the trial court had subject matter

jurisdiction     to    adjudicate         the   issue       of    whether    Respondent’s

parental   rights      should        be   terminated,            we   now   turn    to   the

question of whether the trial court properly terminated those

rights.    In order to terminate a parent’s parental rights, a

trial court must find — based on clear, cogent, and convincing

evidence   —   that     one    or     more      of    the    statutory       grounds     for

termination exist.        N.C. Gen. Stat. § 7B-1111(a) (2013); In re

Young, 346 N.C. 244, 247, 485 S.E.2d 612, 614 (1997).                             We review

a court’s order terminating parental rights to determine whether

the   findings    of    fact        are   supported         by    clear,    cogent,      and

convincing     evidence       and    whether         the    conclusions      of    law   are

supported by the findings of fact.                    In re Shepard, 162 N.C. App.

215, 221, 591 S.E.2d 1, 6, disc. review denied, 358 N.C. 543,
                               -13-
599 S.E.2d 42 (2004).    We review the trial court’s conclusions

of law de novo.   In re S.N., 194 N.C. App. 142, 146, 669 S.E.2d

55, 59 (2008), aff’d per curiam, 363 N.C. 368, 677 S.E.2d 455

(2009).

    Here, the trial court made the following pertinent findings

of fact:

           16.    On September 21, 2013 [sic], the
           Buncombe   County    Department   of  Social
           Services (“Department”) received a Child
           Protective Services report alleging that
           respondent mother was being arrested for
           serious criminal charges, that the minor
           child was with her, that her proposed
           kinship placement was inappropriate and that
           the minor child would not have a caretaker
           after the respondent mother’s arrest.

           17.   SW    Jennie   Wells    initiated   the
           investigation.   SW Jennie Wells went to the
           Sleep   Inn   Hotel   in   Asheville,   North
           Carolina. SW Wells found respondent mother,
           her friend, her brother and the minor child
           to be present along with law enforcement
           officers.

           18. Respondent mother had diapers and some
           clothes for the minor child.

           19. Respondent mother admitted that she was
           present when her brother shot and killed a
           man named Sean. The minor child was with a
           relative during the time Sean was killed by
           respondent mother’s brother.

           20.   After the killing, respondent mother
           separated from her brother and reunited with
           the minor child.
                    -14-
21.    Respondent mother received a text
message from her brother telling her to “lay
low.”

22.   Respondent mother later rejoined her
brother, along with her friend and the minor
child, and left town.     Respondent mother,
her brother, friend and the minor child
traveled in the same car and stayed at
various hotels in an attempt to evade law
enforcement.

23. While on the run from law enforcement,
respondent mother’s brother robbed a bank
and respondent mother, her friend and the
minor child waited in the car while the
robbery occurred.

24.   Respondent mother did not contact law
enforcement at any point in time to report
the killing or bank robbery.

25. Respondent   mother    knew   she   would   be
arrested.

26.     Respondent mother advised that a
relative named [T.D.] was on his way to pick
up the child.     [T.D.] had charges pending
for indecent liberties and lewd act on a
child. [T.D.] was respondent mother’s first
choice for placement of the minor child.
Placement with [T.D.] was not approved by
the Department for placement [sic] due to
his criminal history.

27.   Respondent mother did not provide any
other options for placement of the minor
child.

28.    Respondent mother was arrested for
murder and robbery charges and was taken to
jail.     Respondent mother’s brother and
friend were also arrested.
                    -15-
29. The Department sought and obtained non-
secure custody of the minor child and the
non-secure custody order was entered on
September 22, 2011.     The minor child has
remained in the continuous custody of the
Department since that time.

30.      Although   respondent  mother   was
initially jailed at the Buncombe County Jail
for a period of time, respondent mother was
ultimately housed at the Pickens County Jail
in South Carolina.

31.   In October of 2011, SW Sumner mailed
respondent mother a copy of her case plan,
which required respondent mother to provide
viable options for kinship placement and to
abide by certain conditions for visitation
if she was released from jail.

32.   On November 14, 2011, SW Sumner met
with respondent mother in the Pickens County
Jail.   The respondent mother reported that
she had received letters from the social
worker, copies of the case plan and the
visitation   plan.     SW   Sumner   provided
respondent mother with an update on the
minor child, reviewed the case plan with
respondent    mother   and    reviewed    the
visitation plan with respondent mother.    At
that meeting, respondent mother did not
provide any prospective kinship providers.

33.   In December of 2011, the minor child
was adjudicated a neglected and dependent
child, as defined by N.C.G.S. §§ 7B-101(15)
and (9).

34. In July of 2012, respondent mother’s
attorney provided the names of prospective
placements for the minor child, [M.U.] and
[T.U.].   Later, SW Sumner was informed that
family friend, [J.M.], may also be an option
for placement.
                    -16-


35.   A request for a home study on [M.U.]
was sent to South Carolina through ICPC.
The home study was approved by South
Carolina.     However,   subsequent  to   the
approval of his home study, [M.U.] was
arrested and incarcerated.      Additionally,
Child Protective Services became involved
with   his  family.     The   Court  in   the
underlying juvenile action did not approve
[M.U.] for placement of the minor child.

36.   A request for a home study on [T.U.]
was sent to South Carolina through ICPC.
The home study was approved by South
Carolina.    After the home study of [T.U.]
was approved, the Department had a difficult
time getting [T.U.] to visit with the minor
child   so   that  she   could   establish  a
relationship with him.    [T.U.] demonstrated
that she was not interested in placement
with the minor child as she failed to avail
herself of opportunities to visit with the
minor child even though the Department
offered to go to South Carolina so she could
visit.     [T.U.] physically disciplined a
cousin in front of the social worker in a
visitation room at DSS.     The Court in the
underlying juvenile action did not approve
[T.U.] for placement of the minor child.

37. A home study was completed on family
friend, [J.M.]. The home study was not
approved as [J.M.] was convicted of a crime
related to crack cocaine, had insufficient
housing, along with other reasons.   [J.M.]
failed to pursue placement of the minor
child after SW Sumner’s visit. The Court in
the underlying juvenile action did not
approve [J.M.’s] home for placement of the
minor child.

38.  Respondent mother has not provided any
other possible kinship placement options for
                             -17-
         the minor child.

         39. In September of 2012, respondent mother
         began writing the minor child. She has sent
         more than ten letters to the child and/or
         foster parents.

         40.   The minor child is not old enough to
         read the letters from respondent mother.

         41.    Respondent mother’s date   of   release
         from incarceration is unknown.

         42. Respondent mother’s trial     dates   for
         robbery and murder are unknown.

         43. The minor child was taken into custody
         when he was one year old and he is now
         almost three years old.

         44. The minor child has spent almost 2/3 of
         his life outside of the care of respondent
         mother.

         45.     The actions of respondent      mother
         invited state intervention.

         46. Respondent mother has not completed any
         services to improve the conditions which
         caused the minor child to be removed from
         her care.

         47. There is no evidence that respondent
         mother understands the gravity of her past
         conduct and how her past conduct placed the
         minor child at risk of harm.

         48. Respondent mother’s incarceration has
         rendered her unable and unavailable to
         parent the juvenile.

    The trial court ultimately found as fact and concluded as a

matter of law that:
                             -18-
         57.   Pursuant to N.C.G.S. § 7B-1111(a)(1),
         the respondent mother has neglected the
         minor child, as specified above. There is a
         high likelihood of a repetition of the
         neglect if the minor child was returned to
         the care and control of the respondent
         mother as the respondent mother has failed
         to correct those conditions that led to the
         removal of the minor child from her care and
         has failed to show any understanding of the
         gravity of her past conduct or the danger
         she placed the minor child in due to her
         past conduct, including running from law
         enforcement with her brother and the minor
         child after witnessing her brother kill a
         man and waiting in the car with the minor
         child while her brother committed a bank
         robbery.    The respondent mother has not
         completed any services.

         58. Pursuant to N.C.G.S. 7B-1111(a)(6), the
         respondent mother is incapable of providing
         for the proper care and supervision of the
         minor child, such that the minor child is a
         dependent child within the meaning of G.S.
         7B-101,   and    there    is    a   reasonable
         probability   that   such    incapacity   will
         continue for the foreseeable future.       The
         respondent mother’s incapability is the
         result of incarceration.       The respondent
         mother has no appropriate, alternative child
         care arrangements for the juvenile.

    Respondent challenges all or portions of findings 27, 32,

34-37, 46-47, and 57-58 as unsupported by the evidence.    She

also contends that these findings were insufficient to support

the trial court’s conclusion that grounds existed to terminate

her parental rights.
                                      -19-
       In termination of parental rights proceedings, the trial

court’s “finding of any one of the . . . enumerated grounds is

sufficient to support a termination.”                In re J.M.W., 179 N.C.

App.   788,    791,   635   S.E.2d    916,   918-19    (2006)     (citation   and

quotation marks omitted).          Thus, on appeal, if we determine that

any one of the statutory grounds enumerated in § 7B-1111(a) is

supported by findings of fact based on competent evidence, we

need not address the remaining grounds.               In re D.H.H., 208 N.C.

App. 549, 552, 703 S.E.2d 803, 805-06 (2010).

       It is well settled that findings of fact made by the trial

court in a termination of parental rights proceeding are binding

“where there is some evidence to support those findings, even

though the evidence might sustain findings to the contrary.”                   In

re Montgomery,        311 N.C. 101, 110-11, 316 S.E.2d 246, 252-53

(1984).       Findings of fact are also binding if they are not

challenged on appeal.        Koufman v. Koufman, 330 N.C. 93, 97, 408

S.E.2d 729, 731 (1991).        Moreover, if such findings sufficiently

support one ground for termination, this Court need not address

a   respondent’s      challenges     to   findings    of   fact   that   support

alternate grounds for termination.             See In re J.L.H., ___ N.C.

App. ___, ___, n. 3, 741 S.E.2d 333, 335, n. 3 (2012) (noting

that although respondent challenged additional findings of fact,
                                           -20-
this Court was not required to address those arguments because

“they       [were]    not    relevant”      to    the     particular    ground       that

supported the trial court’s termination of parental rights).

       In    the     present     case,     the    trial     court     concluded      that

Respondent’s parental rights were subject to termination under

N.C. Gen. Stat. § 7B-1111(a)(6), which permits the termination

of rights if

              the parent is incapable of providing for the
              proper care and supervision of the juvenile,
              such that the juvenile is a dependent
              juvenile within the meaning of G.S. 7B-101,
              and that there is a reasonable probability
              that such incapability will continue for the
              foreseeable future. Incapability under this
              subdivision may be the result of substance
              abuse, mental retardation, mental illness,
              organic brain syndrome, or any other cause
              or condition that renders the parent unable
              or unavailable to parent the juvenile and
              the parent lacks an appropriate alternative
              child care arrangement.

N.C. Gen. Stat. § 7B-1111(a)(6).

       Specifically, the trial court concluded that (1) Respondent

was    incapable      of     providing     care   for     Nathan    because     of    her

incarceration;         and      (2)      Respondent       had   “no      appropriate,

alternative child care arrangements for [Nathan].”                           We believe

that the evidence presented at the hearing and the findings of

fact based on that evidence support the trial court’s conclusion

that    Respondent      is     incapable    of    providing     for    the    care    and
                                           -21-
supervision of Nathan, that this incapacity will continue for

the foreseeable future, and that Respondent failed to provide

any viable alternative child care arrangements.

       The    unchallenged      findings     show   that   Respondent     has   been

continuously incarcerated since September 2011 awaiting trial on

charges stemming from two separate incidents — a homicide and a

bank robbery.         During that time and due to her incarceration,

Respondent      has   been     personally     incapable    of    providing   proper

care and supervision of her child, and nothing in the record

indicates that she will be released from incarceration in the

foreseeable future.            Respondent argues that her inability to

care    for    Nathan    during      her   incarceration   is     an   insufficient

basis for termination of her parental rights because (1) the

trial court did not make a specific finding as to the expected

duration       of       her    incarceration;        and        (2)    Respondent’s

incarceration could, in theory, end at any time.                        We are not

persuaded.

       We note that “[i]ncarceration, standing alone, is neither a

sword    nor    a     shield    in     a   termination     of     parental   rights

decision.”       In re P.L.P., 173 N.C. App. 1, 10, 618 S.E.2d 241,

247 (2005) (citation and quotation marks omitted), aff’d per

curiam, 360 N.C. 360, 625 S.E.2d 779 (2006).                     As such, while a
                                     -22-
parent’s   imprisonment     is       relevant       to   the       trial   court’s

determination   of   whether     a   statutory        ground   for    termination

exists, it is not determinative.            See id.

      Termination of parental rights based upon N.C. Gen. Stat. §

7B-1111(a)(6) does not require that the parent’s incapability be

permanent or that its duration be precisely known.                         Instead,

this ground for termination merely requires that “there is a

reasonable probability that such incapability will continue for

the   foreseeable    future.”        N.C.    Gen.     Stat.    §    7B-1111(a)(6)

(emphasis added).      Given that (1) Respondent has been held on

charges relating to homicide and bank robbery since September

2011 and has not yet received a trial date; and (2) no evidence

was presented giving rise to any expectation of her release from

incarceration in the foreseeable future, we cannot conclude that

the trial court erred in determining that there is a reasonable

probability that Respondent’s incapability would continue for

the foreseeable future.

      Respondent next challenges the trial court’s determination

that she lacked appropriate alternative child care arrangements

for Nathan.     The record indicates that Respondent provided DSS

with three possible placements for Nathan: her sister, T.U.; her

brother, M.U.; and her friend, J.M.             DSS had concerns regarding
                                          -23-
placing       Nathan   with    T.U.       after    witnessing     T.U.     physically

discipline another child in the DSS visitation room.                            While a

home study was approved for T.U. and T.U. sought placement of

Nathan with her, she was not ultimately approved for placement

by the trial court based — at least in part — on the ground that

she    “demonstrated      that      she   was     not    interested”     in     Nathan’s

placement with her by declining opportunities to get to know

Nathan       through   visitation.         M.U.    was    initially     approved     for

placement, but the trial court ultimately determined that he was

not     an     appropriate    alternative          caregiver     because        he    was

incarcerated following his approval by DSS, requiring the Child

Protective       Services     division       in    South     Carolina      to    become

involved with his own children.                   Finally, Respondent’s friend,

J.M., was not approved for placement because of a prior crack

cocaine conviction and DSS’s concerns regarding her housing.                           As

such,    Respondent’s       three    proposed      caretakers     for    Nathan      were

deemed unsuitable, supporting               the trial court’s determination

that     Respondent      lacked      appropriate         alternative     child       care

arrangements.

       Accordingly, we affirm the trial court’s order terminating

Respondent’s       parental    rights.          Because    we   conclude      that    the

trial court did not err in terminating Respondent’s parental
                                     -24-
rights   pursuant   to   N.C.    Gen.   Stat.     §   7B-1111(a)(6),    it   is

unnecessary to address her arguments regarding neglect — the

other ground for termination found by the trial court.                 P.L.P.,

173 N.C. App. at 8, 618 S.E.2d at 246 (“[W]here the trial court

finds    multiple   grounds     on   which   to   base   a   termination     of

parental rights, and an appellate court determines there is at

least one ground to support a conclusion that parental rights

should be terminated, it is unnecessary to address the remaining

grounds.” (citation and internal quotation marks omitted)).

                                 Conclusion

    For the reasons stated above, we affirm the trial court’s

order terminating Respondent’s parental rights.

    AFFIRMED.

    Judges CALABRIA and STROUD concur.